Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 09/01/2021.

Terminal Disclaimer
3.         The terminal disclaimer filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,867,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 1-20 are pending in this application.
         
Examiner’s Statement of Reasons for Allowance
5.         Claims 1-20 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“capturing first image data using an imaging sensor; encoding, by one or more processors, the first image data into an uncompressed image file; generating, by the one or more processors, a compressed image file based on the uncompressed image file; determining, by the one or more processors, a file size of the compressed image file; and controlling, by the one or more processors, based on the file size of the compressed image file, a vehicle in an autonomous driving mode.” along with all the other limitations as required by independent claim 1.

7.       It follows that claims 2-20 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677